          Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 1 of 40



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
Chief Jurist ILYA LIVIZ SR. D.L.D. 1                                             10392
                                                             ) CASE NO. 1:19-cv-__________
National Academy for Jurists, of United States of America; )
individually and on behalf of all others similarly situated; )    FOR THE PEOPLE
                                              Plaintiff,     )           by
                                                             )  JURIST FOR JUSTICE
v.                                                           )
                                                             )
Hon. Judge LEO T. SOROKIN 2 of the United States             )
District Court for the District of Massachusetts in Boston, )
individually and on behalf of all others similarly situated, )
                                              Defendants'. )

                       [PROPOSED] JURIST FOR JUSTICE NO. 45
              (Presentment of 4th & 5th Amendments Interdependence Within JIZ)
                               - Dedicated to the 45th President -

FIRST IMPRESSION CLASS ACTION COMPLAINT FOR CIVIL RIGHTS
VIOLATION AND DECLERATORY JUDGMENT REQUIRING ALL JUDGES
WITHIN THE UNITED STATES OF AMERICA TO PROVIDE LEGAL ADVICE TO
ALL PARTIES THAT SEEK OR NEED IT WITHOUT SOLICITATION PURSUANT
TO FIFTH AMENDMENT DUE PROCESS REQUIREMENT TO MINIMIZE
UNLAWFUL SEIZURE IN VIOLATION OF FOURTH AMENDMENT WITHIN JIZ


                                       ‫לעולם לא עוד‬
                       "For Life, Liberty, and Pursuit of Happiness!"
                                Chief Jurist Ilya Liviz D.L.D.
                        NATIONAL ACADEMY FOR JURISTS
                           Jurists for Justice within the Judiciary
                          Civil Rights & Civil Liberties Advocacy
                        200 Central Street, No.1, Lowell, MA 01852
           Mass. Bar No. 686409 - 1st. Cir. Bar. no. 1183775 - NAFJ Bar. no. 0001
          www.NAFJ.US - www.Liviz.com - ilya.liviz@gmail.com - (978) 606 - 5326


1
  De Lex Doctorate. See NAFJ.US
2
  Judge, you have been chosen to represent the entire class; you are a brilliant legal scholar and
the perfect jurist for the job. We hope you look forward to partake in this cause, and if your
efforts are graceful, you will be considered for a Jurist for Justice honorary De Lex Doctorate
("D.L.D."); pursuant to American Bar Association, Canon 3, Rule 3.13(A)(B)(1), a judge may
accept " ... items with little intrinsic value, such as plaques, certificates, trophies, and greeting
cards ...". Because, you are named as a party subject to a civil summons, and you have not
sought out to offer public testimonial, nor function as an invitee, competitor, participant in
activity, benefit or charitable event of any kind, conferring the honorary degree, when time
comes, will be simple with no burden of public reporting applicable to you. See id. at Rule 3.15.
                                                  i
          Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 2 of 40




                                    ACKNOWLEDGEMENT

I am proud to say that I live in the greatest country on earth; an achievement that is made
possible only through collaborative efforts of many men and women, within the U.S. Congress, 3
Executive Branch, 4 and the Judiciary, 5 all working hard on behalf of its people - God Bless You!

                               /s/ Chief Jurist Ilya Liviz Sr. D.L.D.
                        Jurist for Justice of National Academy for Jurists
                      Civil Rights & Civil Liberties Advocate in U.S. Courts




"If you can't fly, then run, if you can't run, then walk, if you can't walk, then crawl, but whatever
you do, you have to keep moving forward." - Martin Luther King Jr.




3
  See e.g.; Civil Rights Act, Rehabilitation Act, Americans with Disabilities Act, Family First
Prevention Services Act, VA Mission Act, Government in the Sunshine Act, etcetera. People
are very lucky to have individuals like yourself advocating for them; don't be afraid try new
things or give "different" a chance.)
4
  See The Emancipation Proclamation 95, executive order issued by United States President
Abraham Lincoln granting slaves legal status (Jan. 1, 1863).
5
  See e.g. Timbs v. Indiana, dk. no. 17-1091 (Fed. 20th, 2019) (making Eight Amendment's
excessive fees applicable to the states.)
                                                  ii
           Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 3 of 40



                                      from creators of
                      NATIONAL ACADEMY FOR JURISTS 6
                    Jurists for Justice specializing in preservation of
                 Civil Rights & Civil Liberties within the U.S. judiciary

                                           with
                         JURISTS FOR JUSTICE PLEDGE
      “I pledge allegiance to the Flag of the United States of America, and to the
    Republic for which it stands, one Nation under God, indivisible, with liberty and
                                    justice for all.”7

                               FOR THE PEOPLE SUBMISSION
                             for Justice & Liberty that is Equal for all
                          Civil Rights in association with Civil Liberties
                       non-profit National Academy For Jurists production
               written by Chief Jurist Ilya Liviz Sr. D.L.D. inspired by True Events
                presented in U.S. District Court for the District of Massachusetts
               pursuant to law of United States Congress and the U.S. Constitution
       guaranteed by Arts. I, § 8 & IV, §§ I & II and Amends. I, III, IV, V, IX & XIV, § I
              authorized by 49 U.S.C. Title 49 et seq. enforced by 42 U.S.C. § 1983
                  in accordance with Fed. R. Civ. Pro. and Jurist’s Core Values
                         amended March 2nd in the year 2019 of our Lord.
                                           www.NAFJ.US




                          The Content of This Complaint Has Not Been Evaluated Pursuant to

    USA                    Fed. R. Civ. Pro. Rule 12(b)(6); Viewer Discretion Is Advised - For
                           Reading Understanding and Comprehension, It Is Recommended The
                           Audience Attain Graduate Level Education or Street Equivalent!
Identification of minors/juveniles and other information warranting redacted as
necessary pursuant to Local CM/ECF Adm. Pro. R. N. (1-5), & S., and Fed. R. Civ.
P. 5.2, Fed. R. Crim. P. 49.1, and the E-Government Act of 2002, personal
identifiers (PID) will be either fully or partially redacted unless they are already
known to the public. Approved for public reproduction by www.NAFJ.US




6
  Non-profit authority conferring honorary De Lex Doctorate ("D.L.D."); graduate degree of a
Jurist for Justice, with commitment to Jurist's Core Values. See www.NAFJ.US
7
  See 4 U.S.C., § 4.
                                               iii
Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 4 of 40




                   PATRIOT'S SPOTLIGHT



          United We Stand - Divided We Fall




           (American Ultimate One-handed Experience)



                 - In God We Trust -




                              iv
          Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 5 of 40



                             FIRST AMENDMENT EXORDIUM
             (Preserving fundamental right of "freedom of speech" by exercising it.) 8

 "We the People of the United States, in Order to form a more perfect Union, establish Justice,
insure domestic Tranquility, provide for the common defense, promote the general Welfare, and
   secure the Blessings of Liberty to ourselves and our Posterity, do ordain and establish this
        Constitution for the United States of America." See U.S. Constitution Preamble.


            ALL PEOPLE ARE BEAUTIFUL AND DIVERSITY IS AWESOME




                               PRIVATE SPACE FOR PRAYER

"Now faith is confidence in what we hope for and assurance about what we do not see." See 2
Hebrews 11:1 (NIV).


                                         - In God We Trust -




8
  See art. 48, The Initiative, II, § 2, at ¶ 3, "[n]o proposition inconsistent with any one of the
following rights of the individual, as at present declared in the declaration of rights, shall be the
subject of an initiative or referendum petition ... freedom of speech ...")
                                                  v
            Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 6 of 40



                                                  Table of Contents
ACRONYMS & DEFINITIONS ...............................................................................1
   I. SYNOPSIS .........................................................................................................3
   II. POLITICAL QUESTION .................................................................................3
   III. JURISDICTION AND VENUE ......................................................................3
   IV. PRIORITY OF CASE......................................................................................4
   V. DECLARATORY & INJUNCTIVE RELIEF ..................................................4
   VI. JUDICIAL IMMUNITY .................................................................................4
   VI. ROOKER-FELDMAN DOCTRINE ...............................................................5
   VII. STANDING AND BASIS FOR CLASS ACTION .......................................6
PART II - CIVIL ACTION GENERAL ALLEGATIONS .......................................6
  I. PARTIES ............................................................................................................6
   II. INJURY TO LIVIZ ...........................................................................................6
PART III. CLASS-WIDE INJURY ...........................................................................7
   I. CONSTITUTIONAL..........................................................................................7
   II. PRIVILEGES & IMMUNITIES .......................................................................8
   III. COMMERCE CLAUSE ..................................................................................9
   IV. CASE-LAW .....................................................................................................9
PART IV - NOVEL PRESENTMENT OF SEIZURE WITHIN JIZ......................10
   I. COURT ISSUED SUMMONS IS A FORM OF SEIZURE ............................10
   A. CIVIL COMPLAINT SEIZURE ....................................................................10
   B. CRIMINAL COMPLAINT SEIZURE ...........................................................12
   C. SANCTIONS...................................................................................................13
PART V - INJUNCTIVE RELIEF CLASS .............................................................14
   I. SIMPLIFIED EXPLANATION .......................................................................14
   II. PURSUANT TO CLAYTON ACT ................................................................14
       A. Definitions ...................................................................................................15
       B. Law ..............................................................................................................15
       C. Injunctive Relief ..........................................................................................16
       D. Damages Under Clayton Act ......................................................................16
       E. Antitrust Injury To Consumers....................................................................18
                                                             vi
           Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 7 of 40



   II. PURSUANT TO SHERMAN ACT ................................................................18
PART VI - RELIEF SOUGHT ................................................................................19
   I. CLAIMS OF ACTION FOR LIVIZ.................................................................19
   A. CONSTITUTIONAL ......................................................................................19
      Claim 1: Deprivation of Due Process of Law ..................................................20
      Claim 2: Deprivation of Equal Protection of The Laws ..................................20
      Claim 3: Violation of Privileges and Immunities Clause ................................20
      Claim 4: Deprivation of Right to Privacy ........................................................21
      Claim 5: Interference With Liberty and Protection of Franchise ....................21
      Claim 6: Violation of Art. I, § 8.......................................................................21
      Claim 7: Violation of Art. IV, § 1....................................................................22
      Claim 8: Violation of Art. IV, § 2 at ¶ 1 ..........................................................22
   B. COMMON LAW ............................................................................................22
      Claim 9: Violation of Monopolization/Unlawful Business Practices .............22
     Claim 10: Violation of State Anti-Discrimination Act ....................................22
   C. CONGRESSIONAL........................................................................................22
      Claim 11: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act..............22
      Claim 12: Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act..............22
      Claim 13: Violation of The Clayton Act by Restraint to trade........................22
      Claim 14: Violation of Fair Debt Collection Practices Act .............................23
      Claim 15: Violation of 29 U.S.C., § 187(a) ...................................................23
   D. STATUTORY CIVIL RIGHTS ......................................................................23
      Claim 16: Violation of 42 U.S.C, § 1981 ........................................................23
      Claim 17: Violation of 42 U.S.C, § 1981(a)(1) ...............................................23
      Claim 18: Violation of 42 U.S.C, § 1982 ........................................................23
      Claim 19: Violation of 42 U.S.C, § 1983 Due Process ...................................23
      Claim 20: Violation of 42 U.S.C, § 1983 Equal Protection ............................23
      Claim 21: Violation of 42 U.S.C, § 1983 Deprivation of Property Right .......24
      Claim 22: Violation of 42 U.S.C, § 1985 ........................................................24
      Claim 23: Violation of 42 U.S.C. § 1985(3)....................................................24

                                                     vii
        Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 8 of 40



   Claim 24: Violation of 42 U.S.C, § 1986 ........................................................24
E. OTHER CLAIMS PURSUANT TO WET WOD DOCTRINE .....................24
   Claim 25: Unlawful Debt Collection/Assault/Attempted Extortion................24
II. CLASS ACTION CLAIMS OF ACTION ......................................................24
A. CONSTITUTIONAL ......................................................................................24
   Claim 1: Deprivation of Due Process of Law ..................................................25
   Claim 2: Deprivation of Equal Protection of The Laws ..................................25
   Claim 3: Violation of Privileges and Immunities Clause ................................25
   Claim 4: Deprivation of Right to Privacy ........................................................26
   Claim 5: Interference With Liberty and Protection of Franchise ....................26
   Claim 6: Violation of Art. I, § 8.......................................................................26
   Claim 7: Violation of Art. IV, § 1....................................................................27
   Claim 8: Violation of Art. IV, § 2 at ¶ 1 ..........................................................27
B. COMMON LAW ............................................................................................27
   Claim 9: Violation of Monopolization/Unlawful Business Practices .............27
   Claim 10: Violation of State Anti-Discrimination Act ....................................27
C. CONGRESSIONAL........................................................................................27
   Claim 11: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act..............27
   Claim 12: Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act..............27
   Claim 13: Violation of The Clayton Act by Restraint to trade........................27
   Claim 14: Violation of Fair Debt Collection Practices Act .............................27
   Claim 15: Violation of 29 U.S.C., § 187(a) ...................................................28
D. STATUTORY CIVIL RIGHTS ......................................................................28
   Claim 16: Violation of 42 U.S.C, § 1981 ........................................................28
   Claim 17: Violation of 42 U.S.C, § 1981(a)(1) ...............................................28
   Claim 18: Violation of 42 U.S.C, § 1982 ........................................................28
   Claim 19: Violation of 42 U.S.C, § 1983 Due Process ...................................28
   Claim 20: Violation of 42 U.S.C, § 1983 Equal Protection ............................28
   Claim 21: Violation of 42 U.S.C, § 1983 Deprivation of Property Right .......28
   Claim 22: Violation of 42 U.S.C, § 1985 ........................................................29

                                                  viii
        Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 9 of 40



   Claim 23: Violation of 42 U.S.C. § 1985(3)....................................................29
   Claim 24: Violation of 42 U.S.C, § 1986 ........................................................29
E. OTHER CLAIMS PURSUANT TO WET WOD DOCTRINE .....................29
   Claim 25: Unlawful Debt Collection/Assault/Attempted Extortion................29
IV. JURY DEMAND ...........................................................................................30




                                                   ix
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 10 of 40



                                 ACRONYMS & DEFINITIONS

   Acronym               Definition/Explanation
A.G.                 Referring to Attorney General and the awesome officers in blue within the
                     Commonwealth of Massachusetts.
Admonish             scholarly advise or suggestion, not intended to reprove someone
Boom                 Bolding, italicizing, or underlining emphasis of writer preferred by modern
                     American jurist.
BOOM                 Big point, not necessarily with any take-away message, and is used very
SHAKALAKA            sparingly under surprise circumstances. Cf. Royal Flush. infra.
©                    Special character used to symbolize "complete"; useful reminder used by
                     Jurist for Justice when there is a lengthy submission, id est, analogous to
                     "checking the box" in a to-do list.
De lege lata         Latin meaning for law as it is.
D.L.D.               Latin acronym De Lex Doctorate, which translates to The Law Doctorate,
                     awarded by National Academy For Jurists. See NAFJ
D.O.J.               Referring to Department Of Justice and the honorable officers sacrificing
                     their time for keeping US safe round the clock.
Emphasis             Bolding, italicizing, or underlining emphasis of writer.
Exampli gratia       Means for example in Latin.
Exampli gratia       Means for example among other things in Latin.
inter alia
Id est               Means in other words in Latin; functions to re-state the main point or
                     meaning by summation or in different words.
JIZ defense          Negligent or unlawful conduct by parties within Judicial Interactive Zone
                     ("JIZ") enjoy the protection of JIZ by relying on its insulation from liability
                     by showing; 1) presence of JIZ (judicial control or oversight), and 2)
                     sufficient contact or interaction in JIZ; it is an affirmative defense because at
                     all times ; "[a] judge shall uphold and apply the law, and shall perform all
                     duties of judicial office fairly and impartially." See ABA Code of Judicial
                     Conduct, Rule 2.2. (Note: judicial immunity is still applicable to the judicial
                     officer. See Liviz Judicial Immunity doctrine.)
GOAT                 Typically refers to Tom Brady of the New England Patriots, but can also
                     refer to a judge equivalent within the judiciary, exampli gratia, Chief Judge
                     Patti B. Saris is a GOAT for ruling in favor of a Jurist for Justice.
JR - GOAT            Typically Liviz Sr. refers to his son Ilya Liviz Jr. as "Jr. Goat" because of his
                     similar, yet better, looks comparable to Tom Brady. See GOAT supra. Also,
                     it's an acronym for Jury Right Greatest Of All Time; "right to a trial by jury
                     ... method of procedure ... held sacred." See Part The First, arts. 12, &15,
                     and The Initiative II, §2, at ¶ 3. (BOOM SHAKALAKA.) Cf. 6th & 7th
                     Amendments to the U.S. Constitution.
Judge                Scientist of scientists entrusted pursuant the constitution with the sacred
                     right to exercise power of the nation and its people.
Jurist               Legal expert in and writing of law.
Jurist for Justice   Jurist specializing in administration of justice within the judiciary, inter alia,
                     enforcement of Civil Rights & Civil Liberties within the courts.
                                                  1
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 11 of 40



Jurist for Justice          Presentment of 4th & 5th Amendments Interdependence Within JIZ
No. 45                        Mandating Judges to Give Legal Advice To Those Who Need It
                                                Dedicated to the 45th President
Liviz Judicial    Novel approach focusing on injury instead of judicial conduct with
Immunity          universally applicable five-step test for judicial immunity invalidation when
doctrine          judicial injury is: 1) repugnant to the constitution (usurp element); 2) non-
                  derivative and independent to cause of action (subject matter jurisdiction
                  element); 3) foreknown (malice element); 4) unavailability of redress (malice
                  and injury elements); 5) absence of representational standing (abstention and
                  qualified immunity elements)
Liviz Judicial    Tests for mandatory judicial recusal with four U steps ("4U"): 1) Unlawful;
Recusal doctrine 2) Unequivocal; 3) Unavoidable; 4) Usurp.
Liviz State       Tests for mandatory state removal with Five U steps ("FU"): 1) Unlawful; 2)
Removal doctrine Unequivocal; 3) Unavoidable; 4) Usurp; and 5) Unequal.
Source Luptid     Jurist's term that is given to a source the author knows exist or must exist, but
                  do to lapse of memory, or lack of resource, does not list it, and for sake of
                  expediency and economy, will amend with the correct reference only if it
                  becomes an issue, id est, author believes in its veracity without more.
NAFJ              Acronym for National Academy For Jurists; a privately owned non-profit
                  authority conferring honorary De Lex Doctorate, ("D.L.D."), the law
                  doctorate of Jurists for Justice. See www.NAFJ.US
Noob              A party or litigant that is named in a complaint, who advocates for
                  themselves without an assistance of counsel.
PROGRESSIVE Applicable to epic decision issued by SCOTUS that has progressive benefits
JACKPOT           to the people. See e.g. Timbs v. Indiana, dk. no. 17-1091 (Feb. 20, 2019).
Prophylactic      a motion that is filed for precautionary measure to avoid possible delay or
motion            piecemeal handling of matters before the court by advance filling; needed for
                  protection against erroneous court adjudication/practice or courts' procedural
                  laws, inter alia, a "just in case" filling to protect oneself in anticipation
                  against logical deficiencies.
Real talk.        1) Emphasizing presentment of take-away message 1x Boom.
Real talk streak. 2) Emphasizing presentment of take-away message 2x Boom.
ROYAL FLUSH 3) Emphasizing presentment of take-away message 3x Boom that is clearly
                  correct and accurate, with unequivocal support. Cf. Boom Shakalaka supra.
wet wod           Because the current state of courts does not apply the Fifth Amendment
doctrine          within JIZ, parties/litigants are forced pursuant to; "raise it" or "waive it"
                  archaic court rule, to throw at the court everything they can think of in
                  hopes something will stick, id est, throw enough "wet wods" at the wall, and
                  one is bound to stick - the one that sticks is the one you run with. (Real talk.)

                     - WE WANT TO LIVE AND PURSUE HAPPINESS -




                                                2
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 12 of 40



PART I. - FEDERAL DISTRICT COURT JURISDICTION

I. SYNOPSIS

1.   All judges in our nation time and time again say they are prohibited to give legal advice;
     pursuant to the Due Process right of the Fifth Amendment of the U.S. Constitution, it
     should be declared nationally, that judges not only are able to give legal advice, but are
     required to do so without solicitation because many procedural steps of court procedure
     violate parties' Fourth Amendment right to be free from unlawful seizure when they lack
     the knowledge or assistance of a savvy lawyer, id est, everyone in JIZ relies on the judge to
     prevent deprivation of constitutional rights by giving legal advice when necessary - Jurist
     for Justice No. 45

II. POLITICAL QUESTION

2.   "The Constitution has left the performance of many duties in our governmental scheme to
     depend on the fidelity of the executive and legislative action and, ultimately, on the
     vigilance of the people in exercising their political rights." See Colegrove v. Green, 328
     U.S. 549 (1949).

3.   This National Civil Action alleges discriminatory conduct limited to the judiciary branch of
     government, inter alia, petitions for writs of certiorari selection during conferences violate
     due process access to courts and equal protection rights which are determined in secretive
     proceedings hidden from public view and as of present, "...lack of judicially discoverable
     and manageable standards for resolving it...". See Baker v. Carr, 369 U.S. 186 (1962).

4.   Similarly, it is illogical, that on some issues judges are required to give legal advice, but
     other issues are prohibited, exampli gratia, entry of not guilty at arraignment is required,
     but whether a motion to suppress (criminal case) or motion to dismiss is warranted is not
     allowed, id est, some parties/litigants may have their effects and even liberty, seized based
     on appearance of due process without actually being given its full substantive protections.

5.   This federal district court should assert its jurisdiction; "... there should be no dismissal for
     nonjusticiability on the ground of a political question's presence. The doctrine of which we
     treat is one of "political questions," not one of "political cases." The courts cannot reject as
     "no law suit" a bona fide controversy as to whether some action denominated "political"
     exceeds constitutional authority." See Baker v. Carr, 369 U.S. 186 (1962).

III. JURISDICTION AND VENUE

6.   "The district courts shall have original jurisdiction of all civil actions arising under the
     Constitution, 9 laws, or treaties of the United States." See 28 U.S.C. § 1331

9
  This action is initiated pursuant to violation of 1st, 4th, 5th, 8th, 9th, 10th & 14th Amendments
to the U.S. Constitution's for deprivation of fair and meaningful access to the court, and pursuant
to Civil Rights Act, and Federal Tort Act with jurisdiction under 28 U.S.C. § 1343(a)(3).
                                                  3
            Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 13 of 40




7.      "The district courts shall have original jurisdiction of any civil action or proceeding arising
        under any Act of Congress regulating commerce or protecting trade and commerce against
        restraints and monopolies..." See 28 U.S.C. § 1337(a)

8.      This court has authority to issue a writ if necessary to enforce jurisdiction; "... all courts
        established by Act of Congress may issue all writs necessary or appropriate in aid of their
        respective jurisdictions and agreeable to the usages and principles of law. See 28 U.S.C. §
        1651.

9.      Congress exercise its commerce power to give Plaintiff ability to challenge the state
        program pursuant to 15 U.S.C. § 1 anti-trust law. See Parker v. Brown , 317 U.S. 341
        (1943).

10.     Venue is proper in this district because multiple defendants reside in this district and
        because a substantial part of the events or omissions giving rise to the claims alleged herein
        occurred in this district. See 28 U.S.C. § 1391(b)(l), (2).

IV. PRIORITY OF CASE

11.     "Whenever it is charged that any person has engaged in an unfair labor practice within the
        meaning of subsection (a)(3) or (b)(2) of section 158 of this title, such charge shall be given
        priority over all other cases except cases of like character in the office where it is filed or to
        which it is referred and cases given priority under subsection (l)." See U.S.C. § 160(m).

V. DECLARATORY & INJUNCTIVE RELIEF

12.     This Honorable Court is able to issue its Declaratory Judgment pursuant to 28 U.S.C. §§
        2201-02, implemented through Fed. R. Civ. Pro. R 57, and to issue the preliminary and
        permanent injunctive relief pursuant to Fed. R. Civ. Pro. R. 65 at its earliest convenience.

13.     Congress has granted litigants private right of action against judges; "... any action brought
        against a judicial officer for an act or omission taken in such officer’s judicial capacity,
        injunctive relief shall not be granted unless a declaratory decree was violated or declaratory
        relief was unavailable." See 42 U.S.C. § 1983. 10

14.     There is no encroachment of powers because Congress "... does not deprive courts of their
        adjudicatory role." See Miller v. French, 530 U.S. 327 (2000)

VI. JUDICIAL IMMUNITY

15.     This civil action is actionable pursuant to administrative denial to Due Process right to
        access to fair and meaningful court of law without touching upon any adjudicative
        function; judges sued in non-adjudicatory roles don't have protection of judicial immunity.

10
     See Pub. L.104–317, title III, at §309(c) (1996).
                                                     4
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 14 of 40



      See Supreme Court of Virginia v. Consumers Union of America, Inc., 446 U.S. 719 (1980)
      (Supreme Court Judges were properly named as defendants in their non-adjudicatory
      capacity).

16.   Judges are immune from civil liability, pursuant to [proposed] Liviz Judicial Immunity
      Doctrine, 11 inter alia, there is lack of absence of representational standing, id est, the claim
      is available to other litigants who also were denied due process access to the court of law
      for redress of a wrong - injury by denial to court is claimed by many Commonwealth of
      Massachusetts citizens. See L. et. al., v. Baker, et. al., CA No. 1:18-cv-11674-LTS.

VI. ROOKER-FELDMAN DOCTRINE

17.   This action focuses on equal protection of Due Process rights for access to fair and
      meaningful court of law, inter alia, court can't achieve equal justice if the litigants/parties
      therein lack the necessary knowledge or legal experience to successfully navigate through
      the litigation. The essence of this complaint, is presentment of need for judges to be
      concerned with deprivation of equal justice for parties that are less savvy than others. The
      focus here concerns fair administration of justice, decision making ability of the
      litigants/parties; but has nothing to do with actual adjudication of the matter before the
      court, inter alia, the final judgment is based on the facts and the truth which the courts
      should seek to attain, id est, this complaint does not concern any adjudicative function;
      therefore Rooker-Feldman doctrine does not apply. See Rooker v. Fidelity Trust co., 263
      U.S. 413 (1923); and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
      (1983)

18.   The Rooker-Feldman doctrine is based on the certiorari jurisdiction statute, 28 U.S.C., §
      1257. See Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280 (2005).
      Decisions that are repugnant to the constitution, or deprivation of other right, privilege, or
      immunity, are always reviewable. See 28 U.S.C., § 1257(a).

19.   The Rooker-Feldman doctrine is related to the Anti-Injunction Act, pursuant to 28 U.S.C., §
      2283 prohibits federal court issuing injunction to stay pending state courts unless expressly
      authorized by Congress, or where necessary in aid of its jurisdiction, or to protect or
      effectuate its judgments.



11
  LIVIZ JUDICIAL IMMUNITIY DOCTRINE: Thorough review of case-law on judicial
immunity, allowed this jurist to deduce a simple way to test for presence of judicial misconduct
that warrants civil liability without changing the law. Focus is placed on injury instead of
judicial conduct with a five-part test for universally applicable invalidation of judicial immunity
based on judicial conduct: 1) repugnant to the constitution (no one is above the constitution); 2)
independent injury by Judge that is non-derivative to litigants' case of controversy (non-obvious
way to address subject matter jurisdiction); 3) injury foreknown (targets malice); 4)
unavailability of redress to judicial injury (if you fix it, it is no longer broken); 5) absence of
representational standing (differentiates possible exercise of usurp authority with malice against
an individual versus the highly unlikely decision-making to injure the populace).
                                                  5
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 15 of 40



20.   Petition for writs of habeas corpus, pursuant to 28 U.S.C., § 2254 are exception to the
      Rooker-Fedlman doctrine.

VII. STANDING AND BASIS FOR CLASS ACTION

21.   "Congress has given private citizens rights of action for injunctive relief and damages for
      antitrust violations without regard to the amount in controversy. 28 U. S. C. § 1337; 15 U.
      S. C. § 15. Rule 23 of the Federal Rules of Civil Procedure provides for class actions that
      may enhance the efficacy of private actions by permitting citizens to combine their limited
      resources to achieve a more powerful litigation posture." See Hawaii v. Standard Oil Co.,
      405 U.S. 251, at [*266] (1972) (Reversing district court's Summary Judgment because
      foresee ability of traceable injury is sufficient to show actual or threatened injury to a
      person.)

22.   Plaintiff brings this action on behalf of himself, and all others similarly situated, pursuant
      to Fed. R. Civ. Pro. Rule 23(b)(2)-(3). Thus, it entails himself, and a single national class
      of citizens who are deprived of their fundamental right to travel due lack of finances that
      has nothing to do with their ability to safely operate a motor vehicle.

                   PART II - CIVIL ACTION GENERAL ALLEGATIONS

I. PARTIES

23.   The Plaintiff Chief Jurist Ilya Liviz Sr. D.L.D. ("Liviz"), is an individual and a citizen of
      the United States of America residing within the Middlesex County in Lowell,
      Massachusetts. A practicing attorney and founder of National Academy for Jurists
      ("NAFJ") a non-profit authority granting De Lex Doctorate ("D.L.D.") The Doctorate of
      Law for jurists for justice (accreditation application submission pending) with passion and
      goal to pursue justice through enforcement of civil rights, civil liberties, and equal
      protection of the laws for all.

24.   Defendant Honorable Judge Leo T. Sorokin ("Hon. J. Sorokin") is a judge presiding in the
      United States District Court for the District of Massachusetts in Boston.

II. INJURY TO LIVIZ

25.   Liviz filed a Parents' Class Action against the Commonwealth of Massachusetts on Aug,
      09, 2018. See 1:18-cv-11674-LTS. A Motion to Dismiss Pursuant to Fed. R. Civ. Pro. 8,
      were held before Hon. J. Sorokin on January 22, 2019, and was shortly dismissed by Hon.
      J. Sorokin on January 24, 2019. See id., at doc. 63.

26.   Liviz filed his notice of appeal on January 25, 2019, and a Transcript was issued on January
      29, 2019. See id., at docs. 64, & 66.

27.   The transcript contains seventy (70) pages; of which five (5) are attachment in the form of
      Addendum. See ADDS. 1-5, infra.

                                                  6
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 16 of 40




28.   The first page of the transcript is the caption, and the second page lists appearance of
      counsel for parties. See ADDS. 1, & 2.

29.   Hon. J. Sorokin has ordered Liviz to produce names of the parties that were listed under
      pseudonyms. See ADD. at ln. 25.

30.   Liviz wanted to first speak with the court in regarding how to best handle this order; "[a]nd
      that's exactly what I wanted to do, I wanted to get your advice and your experience,
      your Honor, before I move forward to see what the best course of action is on that
      matter. See ADD. 4, at ln. 17.

31. To which Hon. J. Sorokin responded; "[o]kay, so a couple of things. First of all, I
    appreciate that you're interested in my advice and experience, but in my role as a judge,
    I can't -- I don't give legal advice to plaintiffs or to defendants. Plaintiffs bring cases,
    defendants defend cases." See ADD. 4, at lns 21 - 25.

32.   Hon. J. Sorokin has the requisite knowledge and ability to give correct legal advice, but as
      he stated previously, he is not allowed to give legal advice. See ibid.

33.   The case was dismissed without Hon. J. Sorokin telling Liviz in advance pursuant what
      legal basis, and no legal help was offered to correct in advance of the dismal.

                               PART III. CLASS-WIDE INJURY

I. CONSTITUTIONAL

34.   The people, pursuant to First Amendment, have the right; "... to petition the Government
      for a redress of grievances." See First Amendment.

35.   "The right of the people to be secure in their persons, houses, papers, and effects, against
      unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but
      upon probable cause, supported by Oath or affirmation, and particularly describing the
      place to be searched, and the persons or things to be seized." See Fourth Amendment.

36.   During petitioning, the people should feel secure in court they will not; "... be deprived of
      life, liberty, or property, without due process of law ... " See Fifth Amendment.

37.   And we know that "[e]xcessive bail shall not be required, nor excessive fines imposed, nor
      cruel and unusual punishments inflicted." See Amend. VIII.

38.   Judges exercise their power for the benefit of the people; and no one is better than the judge
      in his own courtroom to regulate and control JIZ; "[t]he enumeration in the Constitution, of
      certain rights, shall not be construed to deny or disparage others retained by the people,"
      and "[t]he powers not delegated to the United States by the Constitution, nor prohibited by


                                                 7
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 17 of 40



      it to the states, are reserved to the states respectively, or to the people." See Amends. IX, &
      X.

39.   Many parties/litigants, time and time again, would find the judge tell them the famous
      words; "I can't give legal advice." Thus, parties that don't have resources for a good
      lawyer, are left to their own demise.

40.   On appeal, objections that are not preserved are routinely waived. As a result, many
      litigants do not have access to equal justice because of the high likelihood that either by
      their own hand, or an unskilled lawyer, rights are squandered or waived, id est, there is lack
      of equal application and Due Process protection of the laws.

41.   Because the judge is responsible for Judicial Interactive Zone ("JIZ"), litigants that do not
      have access to lawyers may be missing simple defenses; result is obvious deprivation of
      litigant's Fifth Amendment right, which the judge can easily cure by offering unsolicited
      legal advice.

42.   "No state shall make or enforce any law which shall abridge the privileges or immunities of
      citizens of the United States; nor shall nay State deprive any person of life, liberty, or
      property, without due process of law; nor deny to any person within its jurisdiction the
      equal protection of the laws." See Amend. XIV, in § 1.

43.   Life, liberty, and property are forbidden to be taken "without due process of law," and
      "equal protection of the laws" is guaranteed to all. Life is the gift of God, and the right to
      preserve it is the most sacred of the rights of man. Liberty is freedom from all restraints but
      such as are justly imposed by law. Beyond that line lies the domain of usurpation and
      tyranny. See Slaugther-House Cases, 83 U.S. 36 (1872).

44.   "The hearing required by the Due Process Clause must be meaningful ... and appropriate to
      the nature of the case." See Bell v. Burson, 402 U.S. 535, at [*542] (1971) (Internal quotes
      and citation omitted.)

II. PRIVILEGES & IMMUNITIES

45.   "This consideration applies equally to the protection of individual liberties, and to the
      maintenance of our constitutional federalism. The Privileges and Immunities Clause, by
      making non[-]citizenship or non[-]residence an improper basis for locating a special
      burden, implicates not only the individual's right to nondiscriminatory treatment but also,
      perhaps more so, the structural balance essential to the concept of federalism." See Austin v.
      New Hampshire, 420 U.S. 656 (1975). (Internal citations omitted.)

46.   If there is any conflict between provisions of Constitution and of Amendments,
      Amendments must control. See Schick v United States, 195 US 65 (1904).




                                                  8
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 18 of 40



47.   It follows, because of present-day limitations to access to affordable legal counsel,
      parties/litigants are on uneven playing field; it is up to the judge that equal justice is served.
      (Boom.)

III. COMMERCE CLAUSE

48.   "We have already held that the dormant Commerce Clause is applicable to activities
      undertaken without the intention of earning a profit... In determining whether the
      transportation of persons is 'Commerce,' we noted that 'it is immaterial whether or not the
      transportation is commercial in character. ... the history of our Commerce Clause
      jurisprudence has shown that even the smallest scale discrimination can interfere with the
      project of our federal Union. See Camps Newefound/Owatonna v. Town of Harrison, 520
      U.S. 5654 (1997).

49.   It follows, that a speech and persons' will should be able to travel free, and
      uninhibited;"[a]ppropriate for judgment is the fact that the immediate situation is
      representative of many others throughout the country, the total incidence of which if left
      unchecked may well become far-reaching in its harm to commerce." See Polish Nat'l
      Alliance, v. NLRB, 322 U.S. 643, at [****11] (1944).

50.   It is of interest, that the state may pass legislature to "tax" on the "privilege of doing
      business" that concerns entity engaged in interstate commerce. See Complete Auto Transi,
      Inc. v. Brady, 430 U.S. 274 (1977). However, fees that are justified as a "tax", may not be
      such that defeat or impede the privilege which it is intended to tax. See Complete Auto
      Transit, inc. v. Brady, 430 U.S. 274 (1977).

IV. CASE-LAW

51.   SCOTUS in Miranda relied on the Fifth Amendment's substantive and procedural
      safeguards to enforce privileges surrounding admissibility of confessions, interrogation
      practices, and ability to make a free & rational choice. See Miranda v. Ariz., 384 U.S. 436,
      at [*465] (1966).

52.   It only follows that if there is a party within JIZ that presents him/herself with an
      appearance to being subjected to pressure that may have rendered the party disabled to act
      in opposite of what was forced upon him/her, no one would question the judge if further
      inquiry into the matter was made by the court, id est, not only is Fifth Amendment is
      always "alive" and applicable to all parties/litigants within JIZ, but the judge has a duty to
      enforce the Fifth Amendment's protections equally to everyone in JIZ.

53.   In fact, judges give legal advice all the time, exampli gratia, litigants/parties "... must first
      be informed in clear and unequivocal terms that he has the right to remain silent." See id.
      [*468]. Moreover; "[f]or those unaware of the privilege, the warning is needed simply to
      make them aware of it ...", id est, telling someone to remain silent is legal advice that
      prevents them incriminating themselves. See ibid. Whether you are a savvy criminal, or
      just a poor idiot that made a mistake, you should not fear, as we know, the Fifth

                                                   9
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 19 of 40



      Amendment within JIZ will require the court to advice you (legal advice) to remain silent,
      and to speak to an attorney that will be appointed to him/her if they can't afford one. (Real
      talk.)

54.   In fact, the power of the Fifth Amendment is Jedi Warrior worthy; duties to provide legal
      advice may even go outside of the JIZ, exampli gratia, law enforcement and prosecutors
      have to be mindful of parties Fifth Amendment protections/rights. See id. at [58].
      Defendants' have; "... constitutional right to be advised of his right to counsel or his
      privilege against self-incrimination." See ibid. at [***735] supra. (Royal Flush.)

55.   On top of advising, there is even a duty to effectively inquire to determine their
      understanding; "thus he was not effectively apprised of his Fifth Amendment privilege or of
      his right to have counsel present and his statements are inadmissible." See ibid. at [58].


             PART IV - NOVEL PRESENTMENT OF SEIZURE WITHIN JIZ

I. COURT ISSUED SUMMONS IS A FORM OF SEIZURE

56.   The people of this great nation should always feel secure in their person and effects; and no
      seizure shall occur without a court approving/reviewing such seizure - JIZ will protect you.
      See Fourth & Fifth Amendment.

A. CIVIL COMPLAINT SEIZURE

57.   After a civil complaint is filed with the court, the court will issue a summons to be served
      on the named parties; if the named parties fails to respond to the summons there can be
      seizure of person of effects. Fed. R. Civ. Pro. Rule 4(a)(1)(E); "... failure to appear and
      defend will result in a default judgment against the defendant for the relief demanded in the
      complaint". The court has jurisdiction to seize property or assets simply by service of
      summons. See Fed. R. Civ. Pro. Rule 4(n)(1). See also Fed. R. Civ. Pro. Rule 5 (a)(3), "[i]f
      an action is begun by seizing property and no person is or need be named as a defendant,
      any service required before the filing of an appearance, answer, or claim must be made on
      the person who had custody or possession of the property when it was seized."

58.   A person listed in a complaint is under seizure, and must physically appear in JIZ to
      respond to all pleadings filed against him/her, or have his person/effects listed in the
      complaint be seized by default, id est, JIZ determines individuals rights and deprivation
      thereof. See Fed. R. Civ. Pro. Rule 5(a)(2), Serving and Filling Pleadings and Other
      Papers; "[n]o service is required on a party who is in default for failing to appear."

59.   The court, clerks, and attorneys may issues subpoenas (Fed. R. Civ. Pro. Rule 45(a)(3))
      that; "... command each person to whom it is directed to do the following at a specified
      time and place: attend and testify; produce designated documents, electronically stored
      information, or tangible things in that person’s possession, custody, or control; or permit
      the inspection of premises;". See ibid. at Rule 45(a)(1)(A)(iii).

                                                10
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 20 of 40




60.   A party must comply with a subpoena; avoiding it requires filling a motion to quash or
      modify the subpoena with the court. See id. at Rule 45(d)(3).

61.   If a Noob runs into time trouble, exampli gratia, missing a deadline to file a motion, it must
      seek redress by filling a motion, which some parties may or may not know they are able to
      do so. See Fed. R. Civ. Pro. Rule 6(b)(B). Supporting Affidavits have to be filed within a
      certain time to be considered. See Fed. R. Civ. Pro. Rule 6(c)(2), "... any opposing affidavit
      must be served at least 7 days before the hearing, unless the court permits service at another
      time."

62.   Moreover, in order for Noob to get help from the court, they must file a motion with the
      court. See Fed. R. Civ. Pro. Rule 7(b)(1), "[a] request for a court order must be made by
      motion.".

63.   The court can seize Noobs person or effects after 21 days from service of summons and
      complaint, id est, Noobs must quickly answer or face possible seizure. See Fed. R. Civ.
      Pro. Rule 12(a)(1)(A)(i).

64.   Many Noobs do not know that failure to deny allegations made against them in a
      Complaint filed with the court is deemed admitted, and affirmative defense not raise may
      be waived.. See Fed. R. Civ. Pro. Rules 8(b)(6), & 8(c)(1). See also id. at Rule 12(h)(B)
      ("A party waived any defense listed in Rule 12(b)(2)-(5) by: failing to either: (i) make it by
      motion under this rule; or (ii) include it in a responsive pleading or in an amendment
      allowed by Rule 12(a)(1) as a matter of course.)

65.   Some defenses can only be raised by motion, exampli gratia; (1) lack of subject-matter
      jurisdiction; (2) lack of personal jurisdiction; (3) improper venue; (4) insufficient process;
      (5) insufficient service of process; (6) failure to state a claim upon which relief can be
      granted; and (7) failure to join a party under Rule 19." See Id. at Rule 12(b).

66.   If Noob fails to name the proper party, or join the party of interest, it must do so within a
      reasonable time. See id. at Rule 17(a)(3). Moreover, if the joinder of a party is feasible,
      the Noob is required to join the party or lose the ability to bring a claim against them later.
      See id. at Rule 19(a)(1)

67.   Noobs can't join any action without having to submit a motion to intervene first. See id. at
      Rules 24(b)(1), & 24(c).

68.   Noobs are usually not aware that certain evidence, like expert testimony, must be disclosed
      in advance or it will not be prohibited from being presented during trial. See id. Rule
      26(a)(2)(D).

69.   Noobs have to preserve their rights, and are required to raise; "[t]he grounds for objecting
      to an interrogatory must be stated with specificity." See id. at Rule 33(b)(4) "Any ground


                                                 11
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 21 of 40



      not stated in timely objection is waived unless the court, for good cause, excuses the
      failure." See ibid.
70.   Noobs may not be aware that; "[a] party waives a jury trial unless its demand is properly
      served and filed." See id. Rules 38(d).

71.   Objections must be made with supporting ground; failing to object will not prejudice a
      party if they can show they did not have an opportunity to do so. See id. at Rule 46.

72.   A new trial, or amendment of judgment, requires knowledge of motion practice. See id. at
      Rules 59, & 60. There are time limitations on these motions, exampli gratia, Motion for
      New Trial, and Motion to Alter, or Amend a Judgment, have to be filed within 28 days after
      the entry of judgment. See ibid. at Rule 59(b) &(e).

73.   Noobs that fail to object or exclude evidence, will not be allowed to rely on such oversight
      to move the court for a new trial, or amendment of judgment or order. See id. at Rule 61,
      Harmless Error.

74.   Noobs may face opposition that will clutter the docket with motion practice which will
      force the Noob into accepting an offer of settlement without oversight of its integrity. See
      id. Rule 68(b) ("[e]vidence of an unaccepted offer is not admissible except in a proceeding
      to determine costs.")

75.   Noob that fails to raise their jury right in state court, may not claim their federal right to a
      jury trial if the matter is removed to federal court. See id. at Rule 81(c)(3)(A).

B. CRIMINAL COMPLAINT SEIZURE

76.   See Fed. R. Crim. Pro. Rule 4(a); "[i]f an individual defendant fails to appear in response to
      a summons, a judge may, and upon request of an attorney for the government must, issue a
      warrant."

77.   Of note: a criminal summons is treated like a warranted; "[a] summons must be in the same
      form as a warrant except that it must require the defendant to appear before a magistrate
      judge at a stated time and place." See Fed. R. Crim. Pro. Rule 4(b)(2). (Effective Dec. 1,
      2017).

78.   What normally would be suppressible because of unlawful government action, becomes
      lawful by simply having a judge sign it first; "[a]bsent a finding of bad faith, evidence
      obtained from a warrant issued under this rule is not subject to suppression on the ground
      that issuing the warrant in this manner was unreasonable under the circumstances." See id.
      at Rule 4.1(c) Since when does a judicial officer's mistake, deprive citizens of their Fourth
      Amendment; is this a joke? I move to strike from the rules pursuant to blatant violation of
      U.S. Constitution; judicial immunity allows judges to have fearless decision making, but it
      does not allow, otherwise unlawful search to become lawful (presented at trial) because a
      judge thought it to be lawful when he/she issues a search warrants - Shame On You!


                                                  12
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 22 of 40



79.   Judge should also be mindful if, exampli gratia, criminal defense counsel appointed to
      represent the defendant is "new" and many need a little bit of "pep talk" at the side bar.
      Top counsel will always have that ability and edge to do it like no other at trial, but we
      should help whenever possible to assure EQUAL JUSTICE UNDER LAW. See SCOTUS
      front building engraving.

C. SANCTIONS

80.   On top of inherent authority, the court may sanction a party to deter conduct or order to pay
      for opposing party's attorney fees. See id. at Rules 11(c)(3), & (4).

81.   The Court has tremendous power and authority to sanction Noobs. See e.g. id. at Rule
      16(f)(1); "[o]n motion or on its own, the court may issue any just orders..."; see id. at Rule
      26(g)(3), sanctions for improper certification; see id. Rule 30(d)(2), "[t]he court may
      impose an appropriate sanction - including the reasonable expenses and attorney’s fees
      incurred by any party...".

82.   It is important to recognize that Noobs have to function within JIZ which subjects them to
      sanctions, exampli gratia, persons and property may be seized. See LR 1.3, Sanctions;
      "[f]ailure to comply with any of the directions or obligations set forth in, or authorized by,
      these rules may result in dismissal, default, or the imposition of other sanctions as deemed
      appropriate by the judicial officer." Adopted effective October 1, 1992. (Effective Jun. 1,
      2018, D. Mass.).

83.   By a motion or sua sponte, the court may sanction a party by any just order if the Noob;
      "fails to appear at a scheduling or other pretrial conference; (B) is substantially unprepared
      to participate—or does not participate in good faith—in the conference; or (C) fails to obey
      a scheduling or other pretrial order." See id. at Rule 16(f)(1). Non-compliance with rules,
      inter alia, can result in imposition of fees and costs. See e.g. ibid. at (2).

84.   Failure to comply with court discovery orders, inter alia, can result in contempt of court.
      See id. at Rule 37(b)(1).

85.   The clerk, without court's approval is able to enter a default judgment when a Noob failed
      to plead or otherwise defend. See id. at Rules 55(a), & (b)(1). A Noob, will now have to
      show good cause to set it aside. See ibid. at Rule 55(c).

86.   Court remedies allow seizing a person or property. See id. at Rules 64(a), & (b). Court is
      able to issue preliminary injunction (Rule 65(a), or temporary restraining order (Rule
      65(b)).

87.   Noob that fails to abide with a judgment, inter alia, have their title of interest transferred,
      writ of attachment against the subject matter, or have the Noob be held in contempt of
      court. See id. at Rules 70(b), (c), & (e).

88.   The court is able to enforce orders against non-party the same as a party. See id. at Rules

                                                  13
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 23 of 40




                           PART V - INJUNCTIVE RELIEF CLASS

I. SIMPLIFIED EXPLANATION

89.   The inter-state roads carry person and property by use of various vehicles, exampli gratia,
      buses, trucks, trains, vans, suv, cars, motorcycles, etcetera. Now lets say, the road have
      been installed with complex navigation system that is supposed to facilitate traffic
      congestion by requiring certain distances and speed to be maintained. While the intentions
      are great, the unforeseen by-product is the high expense to benefit ration of installing such
      technology on the motorcycles, and as a consequence, we seem the slow "disappearance"
      of motorcycles from the road; or, another way to say it change is the "make-up" of
      commerce that unfairly removed motorcycles from the equation, id est, monopolistic
      anticipative market against motorcycles.

90.   What people failed to realize, by not allowing legal advice to occur within JIZ actually
      hurts everyone because it creates a forum that "lacks education", exampli gratia, the people
      that know what to do will remain knowledgeable, and the ones (parties and attorneys) who
      don't know will remain foolish, id est, there will be maintenance of unequal application and
      protection of the laws.

91.   This is dangerous to the overall national economy because, as seen in the Care and
      Protection proceedings within the juvenile court (L et al v. Baker et al, dk. no. 1:18-cv-
      11674), lack of commercial speech (legal advice) flowing within the courts results in
      maintenance of archaic, and out-dated standard of practice, which in turn limits the
      expensive flow of commerce, id est, hampered desire to litigate and take part in inter-state
      investments due to fear of unfair or costly litigation practice leads to reduced rate of inter-
      state commerce.

II. PURSUANT TO CLAYTON ACT

92.   A less savvy party cannot be competitive in an environment that he/she lacks the requisite
      knowledge, ability, or resources to help navigate through. This creates fear among people
      to enter into contracts, take part in inter-state business (hiring out-of-state counsel is
      expensive), and forgoing opportunities simply because of forehand knowledge they will not
      be on even playing field if litigated against.

93.   However, pursuant to the aforementioned constitutional provisions, one party should not
      win by overpowering, or due to error of a less skillful attorney; JIZ protects all parties by
      always striving to get to the truth, and if legal advice is necessary to put a party on even
      footing, than it should readily be given - without some population will not be able to
      compete.

94.   Any rule/law that prevents the judge from giving legal advice inhibits fair competition, and
      supports monopolization of the privileged.


                                                 14
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 24 of 40



A. Definitions

95.   "Antitrust laws, as used herein, includes the Act entitled An Act to protect trade and
      commerce against unlawful restraints and monopolies, approved July second, eighteen
      hundred and ninety; sections seventy-three to seventy-six, inclusive, of an Act entitled An
      Act to reduce taxation, to provide revenue for the Government, and for other purposes, of
      August twenty-seventh, eighteen hundred and ninety-four; an Act entitled An Act to amend
      sections seventy-three and seventy-six of the Act of August twenty-seventh, eighteen
      hundred and ninety-four, entitled An Act to reduce taxation, to provide revenue for the
      Government, and for other purposes, approved February twelfth, nineteen hundred and
      thirteen; and also this Act. See 15 U.S.C., § 12(a), at ¶ 1.

96.   "Commerce, as used herein, means trade or commerce among the several States and with
      foreign nations, or between the District of Columbia or any Territory of the
      United States and any State, Territory, or foreign nation, or between any insular possessions
      or other places under the jurisdiction of the United States, or between any such possession
      or place and any State or Territory of the United States or the District of Columbia or any
      foreign nation, or within the District of Columbia or any Territory or any insular possession
      or other place under the jurisdiction of the United States: Provided, That nothing in this Act
      contained shall apply to the Philippine Islands." See id., at ¶ 2.

97.   "The word person or persons wherever used in this Act shall be deemed to include
      corporations and associations existing under or authorized by the laws of either the United
      States, the laws of any of the Territories, the laws of any State, or the laws of any foreign
      country." See ibid.

98.   Antitrust laws not applicable to labor organizations; "[t]he labor of a human being is not a
      commodity or article of commerce." See 15 U.S.C., § 17. However attorneys do not rely
      on their labor to earn their income; knowledge of law has an independent property value
      that retains its value and can be sold for a price by third parties to others, exampli gratia,
      attorney can create a memorandum that can be sold to others and re-sold as property by
      new owners.

B. Law

99.   "Section 4 of the Act, Title 15, Sec. 15, U.S.C.A., provides that any person who shall be
      injured in his business or property, as a result of violation of the Act, may recover damages.
      See Roseland v. Phister Mfg. Co. 125 F. 2d 417, at [**4] (7th. Cir. 1942).

100. "It signifies ordinarily that which habitually busies, or engages, time, attention or labor, as a
     principal serious concern or interest. In a somewhat more truly economic, legal and
     industrial sense, it includes that which occupies the time, attention, and labor of men for the
     purpose of livelihood or profit, - persistent human efforts which have for their end
     pecuniary reward. It denotes "the employment or occupation in which a person is engaged
     to procure a living." See Roseland v. Phister Mfg. Co. 125 F. 2d 417, at [**5] (7th. Cir.
     1942).

                                                 15
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 25 of 40




101. "Clayton Act authorizes the recovery of treble damages for injuries to a person's "business
     or property" by reason of violations of the federal antitrust laws. See 15 U.S.C., § 15.

102. "... any person who shall be injured in his business or property by reason of anything
     forbidden in the antitrust laws may sue therefor in any district court of the United States in
     the district in which the defendant resides or is found or has an agent, without respect to the
     amount in controversy, and shall recover threefold the damages by him sustained, and the
     cost of suit, including a reasonable attorney’s fee." See 15 U.S.C., § 17(a).

103. "It is the source of injury, not the character of property or business injured, which
     constitutes the test of recovery." See Roseland v. Phister Mfg. Co. 125 F. 2d 417, at [**5]
     (7th. Cir. 1942). "... as a matter of law from the face of the complaint that plaintiff has
     incurred no damage. What the situation may be after the proof has been submitted cannot
     be foreseen. See id., at [**9] (Appeals court reversing Judgment of Dismissal.)

104. "Any person, firm, corporation, or association shall be entitled to sue for and have
     injunctive relief, in any court of the United States having jurisdiction over the parties,
     against threatened loss or damage by a violation of the antitrust laws, including
     sections 13, 14, 18, and 19 of this title, when and under the same conditions and principles
     as injunctive relief against threatened conduct that will cause loss or damage is granted by
     courts of equity, under the rules governing such proceedings, and upon the execution of
     proper bond against damages for an injunction improvidently granted and a showing that
     the danger of irreparable loss or damage is immediate, a preliminary injunction may issue".
     See 15 U.S.C., § 26.

105. Legislative history, pursuant to 15 U.S.C., § 15a, limits recovery to damages to business or
     property. See Hawaii v. Standard Oil Co., 405 U.S. 251 (1972).

C. Injunctive Relief

106. For injunctive relief under the Clayton Act, 15 U.S.C., § 26

107. All persons who had their rights deprived or limited due to unequal application of
     protections of laws affect the commerce intra-state, and impede inter-state migration based
     on legal prowess of the party, id est, some will enjoy benefits unequally, which results in
     unequal competition, or monopolization of benefits within a more privileged group.

D. Damages Under Clayton Act

108. For injunctive relief under the Clayton Act, 15 U.S.C., § 15.

109. All persons who had their right to operate a motor vehicle due to fees and not because of
     actual inability to operate a motor vehicle, were deprived of their right to intra-state and
     inter-state travel by defendants' unconstitutional enforcement of rules/laws


                                                16
           Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 26 of 40



110. The Classes are so numerous that joinder of all member is impractical. The classes
     includes most of the nation's attorneys, off who are geographically dispersed throughout the
     United States.

111. Plaintiffs' claims are typical of the claims of the members of the classes because plaintiffs
     and all Class members were damaged by the same wrongful conduct of the defendant
     alleged herein.

112. There are questions of law and fact common to the Classes which predominate over any
     questions affecting only individual Class members. Such common questions include:
     a) the definition of the extent legal advice should be given and to which party;
     b) the best practice; such as at side-bar and be recorded;
     c) whether Defendants allowed monopolization within his court by knowingly allowing
     parties with greater resources to statistically win more often based on access to savvy
     attorney and not due to equal application and protection of the law. 12
     monopolized and continues to monopolize the relevant markets by limiting citizens' ability
     to effectively enforce agreements or not be discouraged to enter into agreement/business
     and litigate within the courts;
     d) whether Defendant attempted to monopolize and continues to attempt to monopolize the
     relevant markets by limiting citizens' ability to compete with parties that can afford hard-
     hitting attorneys.
     e) whether the deprivation of right to have a judge give legal advice is against public
     policy;
     f) whether Defendant's failure to enforce Fifth Amendment rights within JIZ is against
     public policy, unconscionable or in violation of the U.S. Constitution or Congressional
     anti-monopolization/anti-commerce statutory mandates;
     g) whether Defendant's Fourth Amendment right to be free from seizure of person or
     effects, but through due process of equal application and protection of laws;
     h) the appropriateness of injunctive relief to restrain ongoing and future violations of the
     law, and make it mandatory to give legal advice when asked, and provide legal advice that
     is unsolicited when it is needed.

113. The claims of the plaintiffs are typical for the claims of the Classes, and plaintiffs have no
     interest adverse to the interest of other members of the Classes.

114. Plaintiffs will fairly and adequately protect the interests of the Classes and have retained
     counsel experienced and competent in the prosecution of complex class actions and
     antitrust litigation

115. A class action is superior to other available methods for the fair and efficient adjudication
     of the controversy. Such treatment will permit a large number of similarly situated persons
     to prosecute their common claims in a single forum simultaneously, efficiently, and without
     duplication of efforts and expense that numerous individual actions would engender. Class
     treatment will also permit the adjudication of relatively small claims by many Class

12
  Keep in mind, a savvy attorney is still going to put on a better trial; but issues such as hearsay that needs to be
objected to, or other admissibility issues should not be left to appeal when they can easily be addressed within JIZ.
                                                         17
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 27 of 40



     members who could not afford on their own to individually litigate an antitrust claim
     against a large state defendant. There are no difficulties likely to be encountered in the
     management for this class action that would preclude its maintenance as class action, and
     nu superior alternative exists for the fair and efficient adjudication of the controversy.

E. Antitrust Injury To Consumers

116. Through the unlawful acts and practices described above, defendants has harmed
     competition, consumers and innovation by causing many citizens to remain where they are
     and abstain from seeking opportunities and methods of improving overall economy because
     of limitation to provide and remain competitive, negatively impacts overall economy by
     reducing availability of competitive workforce and flow of commerce.

117. Those practices, described herein, have also allowed Defendants to obtain and maintain
     illegal monopolies within their respective states. (Royal Flush.)

118. Consumers have been further injured by depriving equal protection and application of laws
     and hindered commerce growth by creating court practice which created national hesitation
     among citizens to enter into contracts, and to want to litigate within the court.

119. There has been diminished inter-state commerce growth, and financially foreclosed may
     citizens from being able to enjoy equal opportunity and growth through inhibitive and
     coercive court practice that favored privileged litigant. Nationally, the defendants
     maintained and supported anticompetitive conduct by excluding lower socio economic
     litigants from protecting themselves and depriving them of fruits from redress in court,
     thereby unequally controlling the populace that can enjoy expansive inter-state travel and
     minimizing the inter-state commerce diversity.

120. Defendants anticompetitive conduct has deterred the desire to seek winnable resolutions
     within courts due to selective unequal application of laws; thereby controlling the inter-
     state commerce make-up which tends to exclude the lower socio economic class.

121. Consumers right to choose legal counsel of their choice, is a constitutionally guaranteed
     right which has been deprived by Defendants nationally. (BOOM SHAKALAKA)

122. Plaintiffs and the classes have been injured by this anticompetitive conduct and will
     continue to suffer injury unless the relief prayed for herein is granted.

II. PURSUANT TO SHERMAN ACT

123. Congress enacted the Sherman Antitrust Act in 1890. See 15 U.S.C., § 1 et seq.

124. Section 1 of the Sherman Act, 15 U. S. C. § 1, makes unlawful every contract, combination
     . . . or conspiracy, in restraint of trade or commerce among the several States. And § 2, 15
     U. S. C. § 2, makes it unlawful to monopolize, [****17] or attempt to monopolize, or
     combine or conspire with any other person or persons, to monopolize any part of the trade

                                               18
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 28 of 40



     or commerce among the several States... We may assume also, without deciding, that
     Congress could, in the exercise of its commerce power, prohibit a state from maintaining a
     stabilization program like the present because of its effect on interstate commerce." Quoted
     from Parker v. Brown, 317 U.S. 341 (1943) (internal quotations omitted).

125. Defendants failed to recognize that their policing power is limited to situations where there
     is legitimate issue concerning ability of citizen to operate a motor vehicle; and that such
     assertion should be more than a "haunch". Individual that is unable to operate a vehicle
     due to issues of being "under influence" or "age/mental" related issue, is very different than
     someone running a stop sign at a "trap" intersection.

126. Are we looking to rehabilitate, or to punish, and does limiting one's ability to seek out
     employment due to lack of a driving license a valid form of punishment, when they can get
     behind the vehicle and operate safely; stop crushing peoples souls, stop cracking your
     whip (clearly the poor is not going to be able to recover from a loss of driving license like
     the rich could, which then creates mental illness from the struggle), people need to live!
     BOOM SHAKALAKA.

127. Defendants impose retraining programs that are not "hands-on" that logically have no
     relevance on ability to actually "operate" a vehicle safely.

128. Defendants deprived class of citizens right to travel and partake in competitive markets due
     to limitation of their right to travel; and this deprivation is based on failure to pay fees that
     does not have anything to do with class of citizens ability to safely operate a motor vehicle.

129. Defendants' enforcement of rules/laws restrict competition within markets and reduce
     commerce due to diminished accessibility due to citizens' deprivation of right to travel.
     Industries have less consumers that can reach them, and have diminished number of
     competitive applicants for jobs due to travel restraints.

130. Defendants unconstitutional deprivation of class of citizens right to travel reduces flow of
     commerce, and inhibits intra-state and inter-state economical growth.

131. The individual states' bar require various fees, tests, and/or other methods, that prevent in-
     state competition from out-of-state licensed attorneys; activities that play an important part
     on commercial intercourse, and exert a restraint on commerce through their anticompetitive
     activities.

                                 PART VI - RELIEF SOUGHT


I. CLAIMS OF ACTION FOR LIVIZ

132. Pursuant to wet wad doctrine, Liviz claims as followed:

A. CONSTITUTIONAL

                                                 19
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 29 of 40




Claim 1: Deprivation of Due Process of Law

133. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 2: Deprivation of Equal Protection of The Laws

134. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

135. See U.S. v. Windsor, 570 U.S. 744 (2013) ("The liberty protected by the Fifth Amendment's
     Due Process Clause contains within it the prohibition against denying to any person the
     equal protection of the laws.")

Claim 3: Violation of Privileges and Immunities Clause

136. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

137. Defendants are maintaining state based monopolistic anticompetitive conduct that
     discriminates against citizens who can't afford to pay fees, and are deprived from being
     able to operate a motor vehicle even though they are able to do so safely.

138. Defendants rely on alleged violations (such as excise tax) to justify administrative
     deprivation of right to operate a motor vehicle even though the citizen is able to operate a
     motor vehicle safely.

139. This type of conduct violated citizens' constitutional rights and violates Congressional Acts
     designed to Counter such anticompetitive conduct, which restricts commerce hinders our
     nation's economy.

140. Defendants conduct harms the people of this nation by limiting national commerce and
     trade.

141. Nations interstate commerce is harmed by Defendants conduct which also results in
     diminished capacity and growth of national economy.

142. Defendants force parties to enter into agreements because of inability for some parties to
     defend themselves on the same playing field as their opposition.

143. Defendants' tend to rule in favor of one type of party which is based on disparate animus
     toward citizens who lack knowledge and/or resources to acquire legal assistance to
     compete on an equal playing field.

144. Defendants engaged in unlawful intentional discrimination which deprived Liviz and Class
     Members their Civil Right/s.



                                                20
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 30 of 40



145. Defendants who worked for, under, or with the state knew, or should have known, states'
     conduct is unlawful, and having knowledge of the wrongs conspired to discriminate against
     Noobs, and/or having power to prevent or aid in preventing the deprivation of equal
     application and protection of the laws, commission of the same, and neglected or refused to
     help.

146. As result of defendants discriminatory and unlawful conduct in violation of anticompetitive
     antitrust laws, states economy is not where it should be, there is less flow of overall
     commerce, and such flow is limited to citizens with limited resources.

147. This anticompetitive unlawful restrain upon the citizens' right to equal application and
     protection of laws, to partake in commerce which requires resolve via court, is readily
     forceable and traceable to anticompetitive contact of the states.

Claim 4: Deprivation of Right to Privacy

148. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

149. Defendants and their employees and agents violated Plaintiffs’ Fourth Amendment rights to
     be free from unreasonable seizure of their person and effects, which occurs routinely based
     on deprivation of unequal application and protection of the laws.

150. These unlawful actions were done with the specific intent to deprive Plaintiffs of their
     constitutional rights to be secure in their person and effects, simply because they belong to
     lower socio economic class. (ROYAL FLUSH.)

151. Plaintiffs are informed and believe that the acts of the Defendant and their employees and
     agents were intentional in failing to protect and preserve Plaintiffs’ property and that, at
     minimum, Defendants were deliberately indifferent to the likely consequence that the
     property would be seized and destroyed unlawfully, based on the past circumstances of
     similar constitutional and statutory violations of the law.

Claim 5: Interference With Liberty and Protection of Franchise

152. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

153. In modern times, employers check court records; unfavorable judgments are looked
     negatively which affects employability of Noobs.

Claim 6: Violation of Art. I, § 8

154. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

155. Right to petition for courts for redress is a fundamental right that all citizens have a
     property interest, and is necessary for protecting inter-state investments which presently is


                                                21
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 31 of 40



     difficult and expensive to protect thereby inhibiting the ability to freely move and establish
     as solo franchise within the nation's states.

Claim 7: Violation of Art. IV, § 1

156. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 8: Violation of Art. IV, § 2 at ¶ 1

157. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

B. COMMON LAW

Claim 9: Violation of Monopolization/Unlawful Business Practices

158. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

159. Violations resulting from unlawful trying administrative access to fair and meaningful
     hearing concerns seizure of property.

Claim 10: Violation of State Anti-Discrimination Act

160. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

161. Defendants are discriminating against the poor, who have diminished ability to defend
     against deprivation of rights, which most of the time result in diminished or slowed
     advancement of career or pursuit of happiness.

C. CONGRESSIONAL

Claim 11: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act

162. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 12: Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act

163. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

164. Unlawful anticompetitive action by the U.S. State Courts created unlawful intra-state
     Monopolization, through reduced inter-state commerce.

Claim 13: Violation of The Clayton Act by Restraint to trade

165. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.



                                                22
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 32 of 40



Claim 14: Violation of Fair Debt Collection Practices Act

166. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

167. Defendants, by authority given to them, take part in administrative coercive or unfair debt
     collection.

168. See 15 U.S.C. § 1692 et seq. ("FDCPA")

Claim 15: Violation of 29 U.S.C., § 187(a)

169. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

170. "It shall be unlawful, for the purpose of this section only, in an industry or activity affecting
     commerce, for any labor organization to engage in any activity or conduct defined as
     an unfair labor practice in section 158(b)(4) of this title." See 29 U.S. C., § 187(a)

171. "Whoever shall be injured in his business or property by reason or[1] any violation of
     subsection (a) may sue therefor in any district court of the United States subject to the
     limitations and provisions of section 185 of this title without respect to the amount in
     controversy, or in any other court having jurisdiction of the parties, and shall recover the
     damages by him sustained and the cost of the suit." See 29 U.S. C., § 187(b).

D. STATUTORY CIVIL RIGHTS

Claim 16: Violation of 42 U.S.C, § 1981

172. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 17: Violation of 42 U.S.C, § 1981(a)(1)

173. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 18: Violation of 42 U.S.C, § 1982

174. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 19: Violation of 42 U.S.C, § 1983 Due Process

175. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 20: Violation of 42 U.S.C, § 1983 Equal Protection

176. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.


                                                 23
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 33 of 40



Claim 21: Violation of 42 U.S.C, § 1983 Deprivation of Property Right

177. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

178. Defendants and their employees and agents violated Plaintiffs’ Fourth Amendment rights to
     be free from unreasonable seizure of their property by confiscating and then destroying
     Plaintiffs’ property without a warrant.

179. These unlawful actions were done with the specific intent to deprive Plaintiffs of their
     constitutional rights to be secure in their property.

180. Plaintiffs are informed and believe that the acts of the Defendant and their employees and
     agents were intentional in failing to protect and preserve Plaintiffs’ property and that, at
     minimum, Defendants were deliberately indifferent to the likely consequence that the
     property would be seized and destroyed unlawfully, based on the past circumstances of
     similar constitutional and statutory violations of the law.

Claim 22: Violation of 42 U.S.C, § 1985

181. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 23: Violation of 42 U.S.C. § 1985(3)

182. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 24: Violation of 42 U.S.C, § 1986

183. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

E. OTHER CLAIMS PURSUANT TO WET WOD DOCTRINE

Claim 25: Unlawful Debt Collection/Assault/Attempted Extortion

184. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

185. If there was a defense, arguendo, and the judge did not mention it to the Noob, and just sat
     by and watched deprivation of rights occur within JIZ, that is a breach of Oath to uphold
     the rights of the people secured by the U.S. Constitution.


II. CLASS ACTION CLAIMS OF ACTION

A. CONSTITUTIONAL



                                                24
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 34 of 40



Claim 1: Deprivation of Due Process of Law

186. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 2: Deprivation of Equal Protection of The Laws

187. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

188. See U.S. v. Windsor, 570 U.S. 744 (2013) ("The liberty protected by the Fifth Amendment's
     Due Process Clause contains within it the prohibition against denying to any person the
     equal protection of the laws.")

Claim 3: Violation of Privileges and Immunities Clause

189. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

190. Defendants are maintaining state based monopolistic anticompetitive conduct that
     discriminates against citizens who can't afford to pay fees, and are deprived from being
     able to operate a motor vehicle even though they are able to do so safely.

191. Defendants rely on alleged violations (such as excise tax) to justify administrative
     deprivation of right to operate a motor vehicle even though the citizen is able to operate a
     motor vehicle safely.

192. This type of conduct violated citizens' constitutional rights and violates Congressional Acts
     designed to Counter such anticompetitive conduct, which restricts commerce hinders our
     nation's economy.

193. Defendants conduct harms the people of this nation by limiting national commerce and
     trade.

194. Nations interstate commerce is harmed by Defendants conduct which also results in
     diminished capacity and growth of national economy.

195. Defendants force parties to enter into agreements because of inability for some parties to
     defend themselves on the same playing field as their opposition.

196. Defendants' tend to rule in favor of one type of party which is based on disparate animus
     toward citizens who lack knowledge and/or resources to acquire legal assistance to
     compete on an equal playing field.

197. Defendants engaged in unlawful intentional discrimination which deprived Liviz and Class
     Members their Civil Right/s.

198. Defendants who worked for, under, or with the state knew, or should have known, states'
     conduct is unlawful, and having knowledge of the wrongs conspired to discriminate against

                                                25
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 35 of 40



     Noobs, and/or having power to prevent or aid in preventing the deprivation of equal
     application and protection of the laws, commission of the same, and neglected or refused to
     help.

199. As result of defendants discriminatory and unlawful conduct in violation of anticompetitive
     antitrust laws, states economy is not where it should be, there is less flow of overall
     commerce, and such flow is limited to citizens with limited resources.

200. This anticompetitive unlawful restrain upon the citizens' right to equal application and
     protection of laws, to partake in commerce which requires resolve via court, is readily
     forceable and traceable to anticompetitive contact of the states.

Claim 4: Deprivation of Right to Privacy

201. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

202. Defendants and their employees and agents violated Plaintiffs’ Fourth Amendment rights to
     be free from unreasonable seizure of their person and effects, which occurs routinely based
     on deprivation of unequal application and protection of the laws.

203. These unlawful actions were done with the specific intent to deprive Plaintiffs of their
     constitutional rights to be secure in their person and effects, simply because they belong to
     lower socio economic class. (ROYAL FLUSH.)

204. Plaintiffs are informed and believe that the acts of the Defendant and their employees and
     agents were intentional in failing to protect and preserve Plaintiffs’ property and that, at
     minimum, Defendants were deliberately indifferent to the likely consequence that the
     property would be seized and destroyed unlawfully, based on the past circumstances of
     similar constitutional and statutory violations of the law.

Claim 5: Interference With Liberty and Protection of Franchise

205. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

206. In modern times, employers check court records; unfavorable judgments are looked
     negatively which affects employability of Noobs.

Claim 6: Violation of Art. I, § 8

207. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

208. Right to petition for courts for redress is a fundamental right that all citizens have a
     property interest, and is necessary for protecting inter-state investments which presently is
     difficult and expensive to protect thereby inhibiting the ability to freely move and establish
     as solo franchise within the nation's states.


                                                26
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 36 of 40



Claim 7: Violation of Art. IV, § 1

209. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 8: Violation of Art. IV, § 2 at ¶ 1

210. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

B. COMMON LAW

Claim 9: Violation of Monopolization/Unlawful Business Practices

211. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

212. Violations resulting from unlawful trying administrative access to fair and meaningful
     hearing concerns seizure of property.

Claim 10: Violation of State Anti-Discrimination Act

213. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

214. Defendants are discriminating against the poor, who have diminished ability to defend
     against deprivation of rights, which most of the time result in diminished or slowed
     advancement of career or pursuit of happiness.

C. CONGRESSIONAL

Claim 11: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act

215. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 12: Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act

216. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

217. Unlawful anticompetitive action by the U.S. State Courts created unlawful intra-state
     Monopolization, through reduced inter-state commerce.

Claim 13: Violation of The Clayton Act by Restraint to trade

218. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 14: Violation of Fair Debt Collection Practices Act

219. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

                                                27
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 37 of 40



220. Defendants, by authority given to them, take part in administrative coercive or unfair debt
     collection.

221. See 15 U.S.C. § 1692 et seq. ("FDCPA")

Claim 15: Violation of 29 U.S.C., § 187(a)

222. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

223. "It shall be unlawful, for the purpose of this section only, in an industry or activity affecting
     commerce, for any labor organization to engage in any activity or conduct defined as
     an unfair labor practice in section 158(b)(4) of this title." See 29 U.S. C., § 187(a)

224. "Whoever shall be injured in his business or property by reason[1]   or    any violation of
     subsection (a) may sue therefor in any district court of the United States subject to the
     limitations and provisions of section 185 of this title without respect to the amount in
     controversy, or in any other court having jurisdiction of the parties, and shall recover the
     damages by him sustained and the cost of the suit." See 29 U.S. C., § 187(b).

D. STATUTORY CIVIL RIGHTS

Claim 16: Violation of 42 U.S.C, § 1981

225. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 17: Violation of 42 U.S.C, § 1981(a)(1)

226. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 18: Violation of 42 U.S.C, § 1982

227. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 19: Violation of 42 U.S.C, § 1983 Due Process

228. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 20: Violation of 42 U.S.C, § 1983 Equal Protection

229. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 21: Violation of 42 U.S.C, § 1983 Deprivation of Property Right

230. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.


                                                 28
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 38 of 40



231. Defendants and their employees and agents violated Plaintiffs’ Fourth Amendment rights to
     be free from unreasonable seizure of their property by confiscating and then destroying
     Plaintiffs’ property without a warrant.

232. These unlawful actions were done with the specific intent to deprive Plaintiffs of their
     constitutional rights to be secure in their property.

233. Plaintiffs are informed and believe that the acts of the Defendant and their employees and
     agents were intentional in failing to protect and preserve Plaintiffs’ property and that, at
     minimum, Defendants were deliberately indifferent to the likely consequence that the
     property would be seized and destroyed unlawfully, based on the past circumstances of
     similar constitutional and statutory violations of the law.

Claim 22: Violation of 42 U.S.C, § 1985

234. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 23: Violation of 42 U.S.C. § 1985(3)

235. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 24: Violation of 42 U.S.C, § 1986

236. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

E. OTHER CLAIMS PURSUANT TO WET WOD DOCTRINE

Claim 25: Unlawful Debt Collection/Assault/Attempted Extortion

237. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

238. If there was a defense, arguendo, and the judge did not mention it to the Noob, and just sat
     by and watched deprivation of rights occur within JIZ, that is a breach of Oath to uphold
     the rights of the people secured by the U.S. Constitution.

III. PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on his behalf and on behalf of the putative classes pray that the Court
declare, adjudge and decree the following:

 a. Asserting federal jurisdiction, on one or more of the aforementioned alleged reasons, so
    that the claim of action against the Defendants can be heard in federal court.

 b. That this action may be maintained as a class action pursuant to Rule 23(b)(2) of the
    Federal Rules of Civil Procedure with respect to plaintiffs’ claims for injunctive relief, and

                                                29
        Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 39 of 40



    Rule 23(b)(3) of the Federal Rules of Civil Procedure with respect to the claims for
    damages and other monetary relief, and declaring plaintiffs as representatives of the
    Classes and their counsel as counsel for the Classes;

 c. That the conduct alleged herein constitutes unlawful tying, monopolization, in violation of
    the common law, and Sections 1 and 2 of the Sherman Antitrust Act;

 d. That the conduct alleged herein is in violation of the Unfair Competition Law and
    appropriate restitutionary and other injunctive relief be granted pursuant to this law;

 e. That the conduct alleged herein is in violation of the Clayton Act; and appropriate damages
    and injunctive relief be granted pursuant to this law;

 f. For an order permanently restraining and enjoining Defendants from continuing the unfair
    and anticompetitive activities alleged herein;

 g. That plaintiffs and the Classes are entitled to damages, penalties and other monetary relief
    provided by applicable law, including treble damages;

 h. That plaintiffs and the Classes recover their costs of suit, including reasonable attorneys’
    fees and pre- and post-judgment interest;

 i. For an order requiring full restitution of all funds acquired from Attorneys' by Defendants
    unfair business practices, including disgorgement of revenues and/or profits;

 j. Awarding plaintiffs and the Classes their expenses and costs of suit, including reasonable
    attorneys’ fees, to the extent provided by law; and

 k. That plaintiffs and the Classes are granted such other, further, and different relief as the
    nature of the case may require or as may be determined to be just, equitable, and proper by
    this Court.

 l. Declaratory Judgment all parties/litigants that appear before a judge have a right to seek,
    and get, legal advice.

 m. Money Judgment for damages, injury, violations, attorney fees, costs, and other relief
    pursuant to call of actions.

 n. For such other and further relief, to cure injury/s and legal costs, as the Court may deem
    just, proper, and appropriate.

IV. JURY DEMAND

    Plaintiffs respectfully demand a trial by jury on all issues so triable.




                                                30
         Case 1:19-cv-10392-JDL Document 1 Filed 03/02/19 Page 40 of 40



The aforementioned is true, accurate and correct, to the best of my knowledge, recollection, and
interpretation. Signed under pains and penalty of perjury on this Second day of March in the
year of 2019 of our Lord.


__________________________
Chief Jurist Ilya Liviz D.L.D.
                                      Respectfully submitted,



                                      ___________________________
                                      Chief Jurist Ilya Liviz D.L.D.
                                      NATIONAL ACADEMY FOR JURISTS
                                      Jurists for Justice within U.S. Court
                                      Advocates for Civil Rights & Civil Liberties
 Dated: 03/02/2019                    200 Central Street, Lowell, MA 01852
                                      www.NAFJ.US - www.Liviz.com
                                      ilya.liviz@gmail.com - (978) 606-3632
                                      Mass. Bar No. 686409 - 1st. Cir. Bar. no. 1183775


                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, and to no one else, and
amend prior certificate to be replaced by this certificate of service.

Dated: 03/02/2019                             /s/ ilya liviz
                                             Chief Jurist of National Academy for Jurists
                                             Advocating for Civil Rights & Civil Liberties
                                             Within the United States Courts




                                                31
